Title: To Thomas Jefferson from Levi Lincoln, 24 October 1801
From: Lincoln, Levi
To: Jefferson, Thomas


President of the United States—
Worcester Octo 24. 1801—
Perceiving by a paper, just received, that Mr Madison had arrived at Washington, I am reminded of my own situation in reference to the Government. I have had no letter for a long time, which, is considered, as a proper, though, severe punishment for my neglect in not writing myself. I have no apology, unless the want of something of importance, enough to be communicated can be allowed, as such. The complexion of the public papers, are not much changed. This is undoubtedly owing to the labours of the editors, & a few other individuals. The tone of conversation, among the people, and even, among the federalist, with few exceptions, is much altered & is softening daily. The clergy in general are become silent, say but little & pray with caution. Some of them continue to write, Doct. Dwight the President of Yale College, & Smith, of a college in the jersey’s, have lately been in Boston strengthening their brethern; but I am told, in public, they have been prudent, on politicks. The spirit of opposition is certainly enfeebled, & in time, with some intermediate struggles for life, will die away. The violent, having exhausted, & worn out their common place slander against the General Government, will sink into a torpor, or attack the state Governments as they become republican, which they are every where doing. Accounts from New Hampshire are promising. The Yeomenry of Massachusetts are getting right. I am deceived, or our next legislature will be republican. I most heartily rejoice on the issue of the late elections, & congratulate you on the propitious aspect, they have to the general Government. I inclose you for the reasons heretofore assigned, two more papers. Public opinion having connected, the writer with an officer of your Government, it is proper you should know how far you may appear involved in the imputations thrown on him. They are written, with design, rather loosely, and with a preference, to the use of general terms, in many places. One object has been, to get the public attention, & prepare it for something more particular. Whether they have had any effect, is not for me to decide. Republican partiality, or perhaps, flatery, say they are doing good. The excitement, and the opponents, they have occasiond are favorable symptoms. Could I believe my services, or attendence, of any immediate importance to you, at the seat of Government, I should hurry on. Mrs. Lincoln is upstairs, with an addition to my family. The arrangements, which I have been revolving in my own mind, are to go to Boston in a few days, perhaps to Salem & Providence, for the sake of seeing some political friends, and to set out for Washington the fore part of next month. If it is your wish, that I hurry, a line on the subject will hasten the business. The enclosed letter, from Mr Brown, with the abstract of the expenditures for the repairs of the Berceu, I lately received. They are large, though I presumed supplied with care & economy by the agent—I understand that John M Forbes of New York is applying for a consular appointment at Lisbon, or Cadiz,—That John H Rogers of Newton is desirous of the Consulate for Alicant, and William Lee,—of the collector’s office in Salem—At their request, I mention their names, am acquainted with them, particularly with Forbes & Lee, and should it, in the course of appointments, become important to know, the characters of those Gentlemen, I have no hisitancy in saying, they are persons of weight in society, of ability & respectability. Forbes particularly a man of learning & strength of mind—
Accept Sir assurance of my highest esteem & respect
Levi Lincoln
